Title: From Alexander Hamilton to Caleb Swan, 14 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir:
            Trenton October 14th. 1799
          
          I have to request that you will forward furnish to the Persons appointed to act as Paymasters to the detachments Recruiting parties at Benington and Wilmington all arrears of pay that may be due to the officers assigned to those stations, together with an advance of one months pay for two complete companies at both places. each place.
          With great consn I am, Sir
           Caleb Swan Esqr.
        